Exhibit 10.2

MICROSTRATEGY INCORPORATED

MATERIAL TERMS FOR PAYMENT OF

CERTAIN EXECUTIVE INCENTIVE COMPENSATION

Payment of incentive compensation to the chief executive officer and the three
other most highly compensated executive officers (other than the chief financial
officer) (the “covered executive officers”) of MicroStrategy Incorporated (the
“Company”), as determined in accordance with the applicable rules under
Section 162(m) of the Internal Revenue Code (the “Code”) and the Securities
Exchange Act of 1934, that is intended to satisfy the requirements of qualified
performance-based compensation under Section 162(m) of the Code must be based
upon the attainment of one or more performance goals with respect to any one (or
more) of a specified set of business criteria, which goals must be established
in writing by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) for a covered executive officer for each performance
period. Performance goals will be based on one or more of the following business
criteria, which may be measured on a GAAP (generally accepted accounting
principles in the United States) or non-GAAP basis: (1) total stockholder
return; (2) such total stockholder return as compared to total return (on a
comparable basis) of a publicly available index such as, but not limited to, the
Standard & Poor’s 500 Stock Index; (3) net income; (4) pretax earnings;
(5) earnings before interest expense, taxes, depreciation and amortization;
(6) pretax operating earnings after interest expense and before bonuses and
extraordinary or special items; (7) income from continuing operations;
(8) income from continuing operations before financing and other income and
income taxes; (9) operating margin; (10) operating income; (11) earnings per
share; (12) return on capital, return on equity, return on assets, return on
investment or other financial return ratios; (13) working capital; (14) ratio of
debt to stockholders’ equity; (15) revenue; (16) revenue per employee;
(17) market share; (18) proceeds from dispositions; (19) net cash provided from
operating activities; (20) cash flow; (21) credit rating; (22) annualized value
of contracts; (23) contribution margin; (24) gross profit; (25) sales and
marketing expenses; (26) research and development expenses; (27) general and
administrative expenses; (28) amount of cash and cash equivalents; (29) field
margin, defined as consolidated gross profit minus the sales and marketing
expenses for the Company’s analytics business; and (30) changes between years or
periods that are determined with respect to any of the above-listed business
criteria. The Compensation Committee may specify that such performance measures
are subject to adjustment to take into account any one or more of the following:
(i) extraordinary items or other unusual or one-time items, (ii) the cumulative
effects of changes in accounting principles, (iii) the writedown of any asset,
(iv) charges for restructuring and rationalization programs, (v) fluctuations in
currency exchange rates, (vi) disposals of business segments, or
(vii) acquisitions or dispositions.

Such performance-based compensation will be paid by the Company solely on
account of the attainment of one or more objective performance goals established
in writing by the Compensation Committee no later than 90 days after
commencement of the performance period to which the goals relate (but in no
event after 25% of the period has elapsed) and at a time when the attainment of
such goals is substantially uncertain. Performance goals may be based on one or
more of the foregoing business criteria that apply to an individual, one or more
business units, business lines or subsidiaries of the Company, one or more
geographic regions, one or more customer or channel partner accounts, or one or
more products or services of the Company or to the Company as a whole, but need
not be based on an increase or positive result under the business criteria
selected. For compensation that qualifies as performance-based compensation, the
Compensation Committee is prohibited from increasing the amount of compensation
payable based on the level of achievement of the performance goal, but may
reduce or eliminate compensation even if such performance goal is attained.

The maximum qualified performance-based compensation award that may be granted
to any covered executive officer based on attainment of one or more of the
foregoing performance goals for a performance period that is one year or less is
$8 million (with any amount paid for a performance period of less than one year
counting against the limit for the fiscal year in which or with which such
performance period ends). The maximum qualified performance-based compensation
award that may be granted to any covered executive officer based on attainment
of one or more of the foregoing performance goals for a performance period that
is longer than one year (but no longer than five years) is $40 million.



--------------------------------------------------------------------------------

The Compensation Committee from time to time may approve payment of
discretionary incentive compensation based on performance goals or business
criteria other than the foregoing performance goals and business criteria. Any
such discretionary compensation would not qualify for the exclusion from the $1
million limitation on deductible compensation under Section 162(m).